Blackford, J.
This was an action of debt commenced by Simmons, assignee of Conner, against Jesse Way and Edmund B. Goodrich, on a promissory note. The defendants pleaded nil debet without oath. They also pleaded several special pleas, one of which was to the following effect: The defendants say actio non, because they say that the note was given for the consideration-money for lots Nos. seven and twelve in the town of Winchester, which lots Conner had sold to Way, one of the defendants; that the time for conveying the lots has long since passed; and that Conner has not made or offered to make a good deed in fee-simple for the lots to Way, as he was bound to do; by means where,of the consideration of the note has wholly failed. Verification.
The plaintiff suggested the death of Goodrich, one of the ■ defendants, and the cause proceeded against Way alone.
Replication to the above special plea, that Conner had conveyed the lots as he was bound to do by his agreement with Way, to the acceptance and satisfaction of Way. Verification. Rejoinder, that Conner had not conveyed by warranty deed in fee-simple to said Way the lots in the plea mentioned. Conclusion to the country. Issue thereon.
J. Perry, for the plaintiff.
J. Smith and T. J. Sample, for the defendant.
There are several other issues in fact which it is not neces- . sary to notice further.
The cause was submitted to the Court and judgment rendered in favour of the plaintiff for the amount of the note.
The record contains all the evidence.
The special plea above described, which is to the whole cause of action, admits the execution of the note and assignment, but alleges that the note was given for the price of two town-lots which the payee had not conveyed or offered to convey as he was bound to do. The replication admits that the consideration of the note was as alleged in the plea, and avers that the payee had conveyed the lots according to the agreement. The rejoinder denies the replication.
These special pleadings raise the question, Had Conner conveyed the two lots to Way ?
It was proved that Conner had conveyed lot No. seven to Way; but there was no evidence whatever that he had conveyed to him lot No. twelve: on the contrary, the legal title to lot No. twelve was not in Conner at the date of the contract, or at any time afterwards. The judgment cannot, under these circumstances, be sustained. Where there are several issues in fact arising from pleas to the whole cause of action, as there are in the present case, the plaintiff cannot recover his demand, unless it appear that he is entitled to recover on all the issues. In this case, the affirmative of the issue on the rejoinder was on the plaintiff. He undertook to prove that both the lots had been conveyed by Conner to Way according to the contract; and he, failed to prove that fact. On that issue therefore, which was found for the plaintiff, there should be another trial.
We are also of opinion, from an examination of the evidence, that there should be a new trial on the other issues.

Per Curiam.

The judgment is reversed with costs. 'Cause remanded, &c.